Order entered May 17, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00679-CR

                           EX PARTE BRENDA MARIE SANCHEZ

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX12-90067-M

                                             ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

her the relief sought by her article 11.072 application for writ of habeas corpus. The appeal is

accelerated pursuant to Texas Rule of Appellate Procedure 31. See TEX. CODE CRIM. P. ANN.

art. 11.072, § 8; TEX. R. APP. P. 31. It does not appear from the trial court’s order that a hearing

was conducted on the application.

       We ORDER the Dallas County District Clerk to file the clerk’s record by JUNE 7, 2013.

The supplemental clerk’s record shall contain all of the documents related to the habeas corpus

proceeding, the trial court’s order ruling on the habeas corpus application, see TEX. CODE. CRIM.

P. ANN. art. 11.072, § 7; and the trial court’s certification of appellant’s right to appeal. See TEX.

R. APP. P. 25.2(d).
       We ORDER appellant to file her brief by JUNE 28, 2013. We ORDER the State to file

its brief by JULY 19, 2013. If any party’s brief is not filed by the date specified, the appeal will

be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

       The appeal will be submitted without oral argument on August 16, 2013 to a panel

consisting of Justices Lang, Myers, and Evans.

                                                     /s/     DAVID EVANS
                                                             PRESIDING JUSTICE